Citation Nr: 1015093	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than August 23, 
2006, for the grant of service connection for post operative 
residuals, right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served with the Army National Guard on active 
duty for training (ACDUTRA) August 1999 to December 1999, 
January 2002 to September 2002, and February 2003 to January 
2004.  The Veteran had a period of inactive duty for training 
(INACDUTRA) from March 2005 to September 2005 when she was 
assigned to active duty for special work (ADSW) under the 
authority of 32 U.S.C.A. § 502 (West 2002); see 38 C.F.R. 
§ 3.6(d)(4) (2009).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which in pertinent part granted 
service connection for post operative residuals, right knee, 
with an evaluation of 10 percent effective August 23, 2006.

The Veteran provided testimony before the undersigned 
Veterans Law Judge during a video conference hearing in March 
2010.  A transcript is of record.  


FINDING OF FACT

The Veteran's claim for service connection for a right knee 
disability was initially received on August 23, 2006. 



CONCLUSION OF LAW

There is no legal basis for the Board to grant an effective 
date prior to August 23, 2006, for service connection post 
operative residuals, right knee.  38 U.S.C.A.  
§§ 5110, 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.400 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The appeal arises from disagreement with the effective date 
of service connection following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.   

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to her claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and private medical 
records.  Additionally, the Veteran was provided a proper VA 
examination in March 2007 for her service connection claim, 
although this appeal turns on interpretation of the law 
rather than the facts.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty training (ACDUTRA) or injury incurred or 
aggravated by inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 
U.S.C.A.  
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-
time duty in the Armed Forces performed by Reserves for 
training and full-time duty as members of the Army National 
Guard or Air National Guard of any State.  Id.

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date of an award of compensation 
based on direct service connection is the date following 
separation from active service, if the claim is received 
within one year of that date.  Otherwise, the effective date 
is the date VA receives the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400(b)(2).

Under laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

Any communication indicating intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that  
38 C.F.R. § 3.155(a) does not contain the word  
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, VA will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  
38 C.F.R. § 3.155 (2009).  

Service treatment records and the Veteran's statements 
confirm that she injured her right knee in September 1999 
when she jumped into a ditch during basic combat training.  
She was diagnosed that month as having torn anterior cruciate 
ligament (ACL) of the right knee and a line of duty 
determination found that she was on ACDUTRA at the time of 
her injury.  The Veteran was discharged from ACDUTRA in 
December 1999.  At no point within one year of discharge did 
she file a claim for service connection or submit any 
evidence to VA that could be construed as an informal claim.  

After a two year gap in active service, the Veteran served on 
ACDUTRA from January 2002 to September 2002.  There is no 
evidence of record, nor has she asserted, that she sustained 
a new injury or aggravated her existing right knee injury 
during this period of service.  

During ACDUTRA from February 2003 to January 2004, the 
Veteran underwent right knee ACL reconstruction surgery to 
repair the ACL rupture with meniscal tear.  Assuming 
arguendo, that the right knee ACL reconstruction surgery 
represented the incurrence of a new injury or an aggravation 
of her existing 1999 right knee injury, a claim for service 
connection was not filed within one year of discharge from 
this period of ACDUTRA.  

Orders from the State of West Virginia's Adjutant General's 
Department show that the Veteran was next assigned to active 
duty for special work (ADSW) from March 2005 to September 
2005 under the authority of 38 U.S.C. § 502(f).  ADSW ordered 
under this authority qualifies as inactive duty training 
(INACDUTRA) under 38 C.F.R. § 3.6(d)(4) (2009).  There is no 
evidence, nor has the Veteran asserted, that she sustained a 
right knee injury or aggravated her pre-existing right knee 
injury during this period of INACDUTRA.  

The Veteran has expressed the belief that the period of 
service from March to September 2005 constituted active duty, 
and that since she filed a claim for service connection 
within one year of her discharge, the effective date for the 
grant of service connection should at least be as of the date 
of her September 2005 discharge.  Service department records, 
however, show that this was actually a period of ADSW, which 
VA regulations define as INACDUTRA.  VA must accept the 
service department's characterization of her service as 
controlling.  38 C.F.R. § 3.203(a),(b) (2009).  The Veteran 
has not submitted any evidence from the service department 
showing that this service was considered to be active and the 
available service department records show that it was not.

INACDUTRA will be deemed a period of "active military, naval 
and air service" if the Veteran was disabled or died as the 
result of an injury sustained during that period.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  
There is no allegation or evidence of such an injury during 
the period of INACDUTRA in 2005.  The period of INACDUTRA 
cannot, therefore be considered a period of "active 
military, naval and air service."

At her hearing the Veteran also contended that she was 
unaware that she could file a claim for VA benefits in 1999 
when she initially injured her right knee.  Compensation can 
only be paid, however, on the basis of laws passed by 
Congress.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(payment of government benefits must be authorized by 
statute).  There is no statutory or regulatory provision that 
would permit earlier eligibility for compensation based on 
the Veteran's lack of awareness of her entitlement to 
benefits.

In the absence of evidence of a written intent to file a 
claim for service connection for the claimed condition, prior 
to August 23, 2006, the criteria for entitlement to an 
earlier effective date for the award of service connection 
for post operative residuals, right knee, are not met.  The 
preponderance of the evidence is against this claim, and the 
benefit-of-the-doubt rule is thus not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than August 23, 
2006, for service-connected post operative residuals, right 
knee, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


